Case 0:18-cv-62953-UU Document 6 Entered on FLSD Docket 12/10/2018 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                Case No. 0:18-cv-62953-UU

 AMANDA SAVAGE,

         Plaintiff,
 v.

 GEICO GENERAL INSURANCE CO.,

       Defendant.
 ____________________________________/
                           ORDER DISMISSING CASE

         THIS CAUSE comes before the Court upon Plaintiff’s Notice of Voluntary Dismissal

 without Prejudice (the “Notice”). D.E. 5. The Court has considered the Notice, pertinent portions

 of the record and is otherwise fully advised in the premises.

         On December 7, 2018, Plaintiff filed the Notice, informing the Court that Plaintiff

 voluntarily withdraws all claims against Defendant without prejudice. D.E. 5. Accordingly, it is

         ORDERED AND ADJUDGED that the case is DISMISSED WITHOUT PREJUDICE.

 The Clerk of Court SHALL administratively close this case. All future hearings are

 CANCELLED and all pending motions are DENIED AS MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, this _7th_ day of December,

 2018.

                                                      _______________________________
                                                      URSULA UNGARO
                                                      UNITED STATES DISTRICT JUDGE

 cc: counsel of record via cm/ecf
